 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                 )
     JOSE RAMON MORALES,                           )    Case No. CV 21-1485-DSF (JEM)
12                                                 )
                          Petitioner,              )
13                                                 )    ORDER ACCEPTING FINDINGS AND
                   v.                              )    RECOMMENDATIONS OF UNITED
14                                                 )    STATES MAGISTRATE JUDGE
     PEOPLE OF THE STATE OF                        )
15   CALIFORNIA,                                   )
                                                   )
16                        Respondent.              )
                                                   )
17

18          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19   records on file, and the Report and Recommendation of the United States Magistrate
20   Judge. No Objections to the Report and Recommendation have been filed within the time
21   allowed for Objections. The Court accepts the findings and recommendations of the
22   Magistrate Judge.
23          Based on the foregoing, IT IS HEREBY ORDERED:
24          (1)    Respondent’s Motion to Dismiss is GRANTED.
25          (2)    Pursuant to Ninth Circuit Rule 22-3(a), the Court hereby REFERS the Petition
26   to the Ninth Circuit for consideration as an application for leave to file a second or
27   successive habeas corpus petition.
28
 1          “Petitioner is advised that this referral alone does not constitute compliance with
 2   Circuit Rule 22-3 and 28 U.S.C. § 2255(h). Petitioner must still file a motion for leave to
 3   proceed in the Court of Appeals and make the requisite showing” to convince the Ninth
 4   Circuit to grant him leave to file this second-or-successive habeas petition.” Henderson v.
 5   Madden, No. LA CV 16-02003-VBF (AGR), 2016 W L 4009873, at *3 n.1, *5-6 (C.D. Cal.
 6   June 3, 2016) (collecting cases in which Ninth Circuit district courts issued this advisement
 7   to pro se habeas petitioners). Petitioner is directed to consult this statute and Ninth Circuit
 8   Rule 22-3 for further information.
 9          (3) The Clerk shall send copies of the Petition and this Order to the Ninth Circuit.
10   The Clerk also shall mail Petitioner a copy of Ninth Circuit Rule 22-3 and Ninth Circuit Court
11   of Appeals Form 12, entitled “Application for Leave to File Second or Successive Petition
12   Under 28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255.”
13          (4) The Petition is DISMISSED without prejudice to its refiling after Petitioner obtains
14   permission to do so from the Ninth Circuit.
15          (5) Judgment shall be entered accordingly.
16          IT IS SO ORDERED.
17

18   DATED: June 24, 2021
                                                              DALE S. FISCHER
19                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28                                                  2
